DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a lyocell fiber comprising lyocell multifilaments” is unclear. It is understood in the pertinent art that a multifilament comprises multiple fibers. It is also understood in the pertinent art that a fiber is of a single strand but may be mono-component or multi-component, but does not contain multiple fibers. The limitation could mean “a multi-component fiber comprising lyocell”, “a lyocell multifilament comprising lyocell fibers”, “a lyocell monofilament”, or the like. For purposes of interpretation, the limitation “a lyocell fiber comprising lyocell multifilaments” includes monofilaments, multifilaments, mono-component fibers, and multi-component fibers.
Claims 2-3 are rejected for being dependent on independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michels et al US 5,417,909 (“Michels”).
Regarding claim 1, Michels teaches a process for manufacturing molded articles of cellulose, such as fibers, wherein the molded articles are made from an aqueous solution comprising cellulose in a tertiary amine N-oxide (abstract). Michels teaches the resulting fibers may have a rectangular profile, wherein the ratio of width to thickness of the cross section is preferably in the range from 2:1 to 6:1 (col. 7, lines 14-20). 
Per claim 1, the thickness of the fiber equates to the claimed central minor axis (S1) and the width of the fiber equates to the claimed central major axis (L1), and therefore the ratio of L1:S1 is from 2:1 to 6:1. As the cross-section of the fiber is a rectangle, the claimed length of a straight line (L2) equates to the width of the fiber, and therefore the ratio of L1:L2 is 1:1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. US 2015/0125499 A1 (“Ochiai”) in view of Michels et al US 5,417,909 (“Michels”).
Regarding claims 1 and 4, Ochiai teaches a liquid-retaining sheet containing a liquid-retaining layer that is formed from a nonwoven structural member containing a transparent fiber (¶ [0018]). Ochiai teaches the transparent fiber is preferably a regenerated cellulose fiber such as a solvent-spinning cellulose fiber, and specifically lists lyocell as an example (¶ [0020] and [0043]). Ochiai teaches the cross-sectional form of the transparent fiber is not limited but may include a modified form such as a flat form (¶ [0056]).
Ochiai fails to specifically teach the width to thickness ratio of the transparent fiber.
Michels teaches a process for manufacturing molded articles of cellulose, such as fibers, wherein the molded articles are made from an aqueous solution comprising cellulose in a tertiary amine N-oxide (abstract). Michels teaches the resulting fibers may have a rectangular profile, wherein the ratio of width to thickness of the cross section is preferably in the range from 2:1 to 6:1 (col. 7, lines 14-20). Michels teaches benefits of these manufactured molded articles are improved strength properties, and reduced capital and operating costs (col. 2, lines 40-50).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to manufacture the transparent fibers of Ochiai in the way taught by Michels so that the resulting fibers may have a rectangular profile, wherein the ratio of width to thickness of the cross section is preferably in the range from 2:1 to 6:1. The motivation for doing so would have been to improve the strength properties of the fiber and reduce capital and operating costs, as taught by Michels.
Per claims 1 and 4, the thickness of the transparent fiber equates to the claimed central minor axis (S1) and the width of the fiber equates to the claimed central major axis (L1), and therefore the 
Regarding claims 2 and 5, Ochiai in view of Michels teaches the modified transparent fiber and a liquid-retaining layer of claims 1 and 4, as described above. Ochiai teaches the average fiber diameter of the transparent fiber is preferably of the range 1 to 15 µm (¶ [0058]). The diameter of the transparent fiber can equate to either the width or the thickness of the fiber.
In the case where the diameter of the transparent fiber equates to the thickness (S2), the thickness of the fiber is in the range of 1 to 15 µm and the width (L1) of the fiber is in the range of 2 to 90 µm (¶ [0058]), as determined by the desired width to thickness ratio as taught by Michels.
In the case where the diameter of the transparent fiber equates to the width (L1), the width of the fiber is in the range of 1 to 15 µm and the thickness (S1) of the fiber is in the range of 0.2 to 7.5 µm (¶ [0058]), as determined by the desired width to thickness ratio as taught by Michels.
Regarding claims 3 and 6-7, Ochiai in view of Michels teaches the modified transparent fiber and a liquid-retaining layer of claims 1 and 4, as described above. Ochiai teaches an example of the transparent fiber, wherein the transparent fiber has a fineness of 1.7 dtex (1.5 denier) and an average fiber diameter of 12 µm (¶ [0131]). The diameter of the transparent fiber can equate to either the width or the thickness of the fiber.
In the case where the diameter of the transparent fiber equates to the thickness (S2), the thickness of the fiber is 12 µm and the width (L1) of the fiber is in the range of 24 to 72 µm (¶ [0058]), as determined by the desired width to thickness ratio as taught by Michels. Therefore, a value obtained by dividing a cross-sectional perimeter of the transparent fiber by fineness is 48 to 112 µm/denier.
In the case where the diameter of the transparent fiber equates to the width (L1), the width of the fiber 12 µm and the thickness (S1) of the fiber is in the range of 2 to 6 µm (¶ [0058]), as determined 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties.  See MPEP 2144.05.
Regarding claim 8, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai teaches the transparent fiber may have an average fiber length of about 20 to 70 mm (¶ [0020]) and teaches a specific example wherein the average fiber length is 38 mm (¶ [0131]).
Regarding claim 11, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai teaches the nonwoven fabric for the liquid-retaining layer may have a basis weight of preferably about 35 to 45 g/m2 (¶ [0059]).
Regarding claim 12, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai teaches the thickness of the liquid-retaining layer may be preferably about 300 µm (0.3 mm) to 1500 µm (1.5 mm) (¶ [0062]).
Regarding claim 13, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai teaches an example of the transparent fiber, wherein the transparent fiber has a water retention of nonwoven fabric having basis weight of 50 g/m2 of 1183% (¶ [0131]).
Regarding claims 14 and 15
For example, Ochiai teaches the preferred transparent fiber for the liquid-retaining layer is a solvent-spinning cellulose fiber (a lyocell) (¶ [0043]), wherein the fiber of Ochiai in view of Michels has a ratio of width to thickness of the cross section in the range from 2:1 to 6:1 (col. 7, lines 14-20). Ochiai teaches the average fiber diameter of the transparent fiber is preferably of the range 1 to 15 µm (¶ [0058]) and teaches an example of the transparent fiber, wherein the transparent fiber has a fineness of 1.7 dtex (1.5 denier) (¶ [0131]). Ochiai further teaches an example of the transparent fiber, wherein the transparent fiber has a water retention of nonwoven fabric having basis weight of 50 g/m2 of 1183% (¶ [0131]).
Ochiai teaches the thickness of the liquid-retaining layer may be preferably about 300 µm (0.3 mm) to 1500 µm (1.5 mm) (¶ [0062]) and may have a basis weight of preferably about 35 to 45 g/m2 (¶ [0059]). Ochiai further teaches the liquid-retaining sheet is highly transparent and has an improved transparency in a wet state (¶ [0027]). 
Furthermore, the limitations do not require a moisture treatment or essence treatment.
Additionally, the instant specifications state on pg. 11 since the fineness of the lyocell fiber is 1.0 to 4.0, and thus the thickness of the nonwoven aggregate containing the lyocell fiber becomes thinner than usual, if the nonwoven fibrous aggregate is dipped in a liquid composition such as moisture and an essence and the like, it may have transparency within the above range as well as a soft feel, wherein the above range is the claimed ranges of claims 14 and 15.
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claims 16 and 17, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai in view of Michels teaches the claimed invention above but fails to teach the liquid-retaining layer a skin adhesion after moisture treatment of 3.6 to 4.2 gf and a skin adhesion after essence treatment of 4.5 to 5.3 gf. It is reasonable to presume that the transparency in both cases 
For example, Ochiai teaches the preferred transparent fiber for the liquid-retaining layer is a solvent-spinning cellulose fiber (a lyocell) (¶ [0043]), wherein the modified fiber of Ochiai in view of Michels has a ratio of width to thickness of the cross section in the range from 2:1 to 6:1 (col. 7, lines 14-20). Ochiai teaches the average fiber diameter of the transparent fiber is preferably of the range 1 to 15 µm (¶ [0058]) and teaches an example of the transparent fiber, wherein the transparent fiber has a fineness of 1.7 dtex (1.5 denier) (¶ [0131]). Ochiai further teaches an example of the transparent fiber, wherein the transparent fiber has a water retention of nonwoven fabric having basis weight of 50 g/m2 of 1183% (¶ [0131]).
Ochiai teaches the thickness of the liquid-retaining layer may be preferably about 300 µm (0.3 mm) to 1500 µm (1.5 mm) (¶ [0062]) and may have a basis weight of preferably about 35 to 45 g/m2 (¶ [0059]). Additionally, Ochiai teaches the liquid-retaining sheet has an improved adhesion and fir to the skin in the state where the sheet is impregnated with a liquid component (¶ [0017]). 
Additionally, the limitations do not require a moisture treatment or essence treatment.
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 18, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai in view of Michels teaches the claimed invention above but fails to teach the liquid-retaining layer has an emulsion content of 0.001 wt% or less, based on 100 wt% of the liquid-retaining layer. It is reasonable to presume that the emulsion content is inherent to Ochiai in view of Michels. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 

	
Ochiai teaches a process for producing the liquid-retaining layer, wherein the process may be a spunlace method, wherein the non-woven fabric web for the liquid-retaining layer is subject to hydroentangling (¶ [0066]). Ochiai teaches in the hydroentangling, a high-pressure water flow spouted (or jetted) from a nozzle plate is led to collide with the nonwoven fabric web placed on a porous supporting member to three-dimensionally entangle the fibers of the nonwoven fabric web with each other and integrate the fibers (¶ [0066]).
The instant specification recites on pgs. 11-12 that the nonwoven fibrous aggregate exhibits the above emulsion content (0.001 wt% or less) because most of the emulsion contained in the lyocell fiber is washed away during hydroentanglement of a spunlace process when preparing a nonwoven fabric.
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 19, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai teaches a facial mask is formed from the liquid-retaining sheet (¶ [0001]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. US 2015/0125499 A1 (“Ochiai”) in view of Michels et al US 5,417,909 (“Michels”) as applied to claim 4 above, and further in view of Hiroi et al. US 3,901,014 (“Hiroi”).
Regarding claim 9, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai fails to teach the transparent fiber having a crimp.
Hiroi teaches a method for manufacturing crimped yarn comprising cellulosic fiber (abstract). Hiroi teaches crimped yarns are desirable because of their unique stretchability, bulkiness and feel (col. 1, lines 14-17). Hiroi teaches typical ways to impart crimp on thermoplastic fibers are inapplicable to cellulosic fibers which have different characteristics (col. 1, lines 20-30).
Hiroi teaches a method that imparts a number of twist of about 10 to 50 per inch (col. 2, lines 33-39). Hiroi teaches if the number of twists if less than 10, good crimps are not obtained and if more than 50, the yarns tend to break (col. 2, lines 33-39).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. US 2015/0125499 A1 (“Ochiai”) in view of Michels et al US 5,417,909 (“Michels”) as applied to claim 4 above, and further in view of KR 20130075186A—see machine translation obtained from Espacenet (“Han-MT”).
Regarding claim 10, Ochiai in view of Michels teaches the liquid-retaining layer of claim 4, as described above. Ochiai fails to teach the transparent fiber having an emulsion content of 0.1 to 0.4 wt%.
Han-MT teaches a method of manufacturing a spinning yarn of a natural fiber (¶ [0001]) wherein an emulsion is imparted on the fiber and the emulsion comprises a first emulsion and a second emulsion (¶ [0009]).
Han-MT teaches the first emulsion functions to suppress the generation of fibrils during the spinning process by imparting lubricity, and the first emulsion also improves the tactile feel of the final fabric by keeping the produced spun yarn soft (¶ [0021]). Han-MT teaches the second emulsion imparts antistatic properties to the fibers, thereby suppressing the generation of static electricity during the spinning process and improving the workability of the spinning process (¶ [0022]). Han-MT teaches that the first emulsion and second emulsion are both oil-based and the total oil content in the fibers after production is in the range of 0.2 to 0.7% by weight (¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to impart an emulsion during the production of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0220741 A1 teaches a cosmetic composition comprising concave particles having a transverse cross-section with the shape of a horseshoe or arch (¶ [0013]-[0014]).
US 2014/0308870 A1 teaches a regenerated cellulose fiber in the form of a solid viscose flat fiber having a ratio of width to thickness of the fiber of 10:1 or higher (abstract).
US 2012/0178331 A1 teaches ribbon fibers and nonwoven articles derived therefrom (abstract), wherein the fibers have a width:thickness of 2:1 to 100:1 (¶ [0015]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.H./Examiner, Art Unit 1786